Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 03/17/2021, have been fully considered.  
Applicants have amended their claims, filed 03/17/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 4-5, 9, 12, and 15-16.
Applicant’s amendment left claims 3, 6-8, 10, and 17-18 as originally filed.
Applicant’s amendment cancelled claims 2, 11, and 13-14.
Claims 1, 3-10, 12, and 15-18 are the current claims hereby under examination. 
Specification - Withdrawn
Applicant’s arguments, see page 11, filed 03/17/2021, with respect to the minor formalities in the specification have been fully considered and are persuasive. The typos were fixed and thus, the objection to the specification has been withdrawn. 
Claim Objections - Withdrawn
Applicant’s arguments, see page 11, filed 03/17/2021, with respect to the minor formalities in claim 4 have been fully considered and are persuasive. The antecedent basis was properly established and thus, the objection to claim 4 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites the generic placeholder “a force measuring system” with the transitional phrase “for” and the functional language “measuring physical quantities related to used forces of a participant during a process of completing a fitness movement by the participant.” In the specification filed 11/27/2018, the force measuring system is referred to as preferably two pressure mats (Page 4), a muscle strength measuring device (Page 5), or as an EMG (electromyography) muscle strength measuring device, or any other device able to reflect the used forces of the muscles of the participant during the process of completing the fitness movement (Page 18).
Claim 1 further recites the generic placeholder “a motion capture system” with the transitional phrase “for” and the functional language “measuring physical quantities related to body posture 
Claim 1 further recites the generic placeholder “a signal collecting system” with the transitional phrase “for” and the functional language “collecting the physical quantities related to the used forces which are sent from the force measuring system and collecting the physical quantities related to the physical posture changes which are sent from the motion capture system, and for processing original data of the physical quantities with time synchronization.” In the specification the signal collecting system preferably comprises multiple input interfaces, multiple wireless signal receiving devices, and a central data collecting and processing unit, wherein: the input interfaces are connected with the force measuring system; the wireless signal receiving devices communicate with the motion capture system; the central data collecting and processing unit adopts an FPGA (field programmable gate array) chip for processing the collected data with time synchronization (Page 5).
Claim 1 further recites the generic placeholder “an information processing system” with the transitional phrase “for” and the functional language “calculating the data after time synchronization and obtaining multiple characteristic parameters which represent muscle characteristics and/or joint characteristics.” In the specification the information processing system adopts a computer (Page 5) or general-purpose computer (Page 18).

Claim 1 further recites the generic place placeholder “a classifying unit” with the transitional phrase “for” and the functional language “for, according to categories of the muscle characteristics and/or the joint characteristics, classifying the characteristic parameters into parameter sets of the corresponding categories.” The specification filed 11/27/2018 states that the “classifying unit” is preferably a part of the information processing system on page 4. The information processing system is referred to as preferably a computer on page 5 of the same specification or as a general-purpose computer on page 18.
Claim 1 further recites the generic place placeholder “a score-generating unit” with the transitional phrase “for” and the functional language “for individually scoring the different characteristic parameters in each parameter set, obtaining an individual score of each characteristic parameter, then weighting according to a relevancy to the corresponding category of the muscle characteristics and/or the joint characteristics, and obtaining a parameter composite score of a specified muscle group and/or joint corresponding to the fitness movement.” The specification filed 11/27/2018 states that the score-generating unit is preferably a part of the information processing system on page 4. The information processing system is referred to as preferably a computer on page 5 of the same specification or as a general-purpose computer on page 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b) – Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see page 11, filed 03/17/2021, with respect to the rejection of claims 1-2 and 5 under 35 USC § 112(b) have been fully considered and are persuasive. Claims 1 and 5 have been amended to address the antecedent basis issues causing the indefiniteness and claim 2 has been deleted, thus, the rejections of claims 1-2 and 5 have been withdrawn. 

Claim Rejections - 35 USC § 101 – Modified
35 U.S.C. 101 reads as follows:

Claims 1, 3-10, 12, and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the limitations “…obtains the multiple characteristic parameters which represent the muscle characteristics and/or the joint characteristics; according to categories of the muscle characteristics and/or the joint characteristics,” “…classifies the characteristic parameters into parameter sets of the corresponding categories,”  “...individually scores the different characteristic parameters in each parameter set, obtains an individual score of each characteristic parameter, then weights according to a relevancy to the corresponding category of the muscle characteristics and/or the joint characteristics, and obtains a parameter composite score of a specified muscle group and/or joint corresponding to the fitness movement” which are all directed to a judicial exception Abstract Ideas for encompassing a mental process. A human mind is reasonably able with the aid of a pencil and paper to obtain generic characteristic parameters about muscle and/or joint characteristics from data obtained during a movement, to classify the parameters into sets based on movement, to provide a generic score to the parameters once classified, to weight the scores based on the motion, and to obtain a composite score from the weighted set. 
 Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception (“a force measuring system, for measuring physical quantities related 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed force measuring system, motion capture system, and signal collecting system all refer to generic sensor or computer components used for the insignificant extra-solution activity for data gathering.  The limitations directed to the information processing system are generic computer components that are used to perform the judicial exception and do not offer an 
Thus, the judicial exception is not integrated into a practical application because the claim merely applies the judicial exception to a generic computer in conjunction with generic data gathering described at a high level of generality. Further, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites insignificant extra-solution activities of data gathering.  

Regarding Claim 3, the system of claim 1 is further defined by limitations not directed to the judicial exception. The claim recites the structure for the force measuring system: “wherein the force measuring system adopts two pressure mats sharing a same structure; each pressure mat is rectangular; four weighing sensors are respectively arranged at four corners of each pressure mat; a pressure signal processing board is arranged at a center of each pressure mat; a metal cover plate is arranged on the weighing sensors and the pressure signal processing board of each pressure mat and is supported by the four weighing sensors; an output end of each weighing sensor is connected with the pressure signal processing board; an output end of the pressure signal processing board is connected to the signal collecting system, for sending a pressure of the participant on each pressure mat and data about a gravity or force center position on each pressure mat to the signal collecting system.” A force measuring system as described above is well-understood, routine, and conventional as shown by Scorza (“A Review on Methods and Devices for Force Platforms Calibration in Medical Applications”). Scorza discusses the widespread use of force platforms for monitoring the execution of motor tasks. See “I. Introduction”, “[Force Plates] are metal plates with rectangular shape, generally about 0.6 m× 0.6 m size, with load cells mounted to each corner to have an electrical signal proportional to the load amplitude on the plate.” 

Regarding Claim 4, the system of claim 1 is further limited by defining the motion capture system. The claim recites the limitations not directed to a judicial exception “wherein the motion capture system adopts at least two inertial sensors; each inertial sensor is formed by at least one of an accelerometer, a gyroscope and a magnetometer, which are respectively for measuring data about an acceleration, an angular velocity and a geomagnetic field; each inertial sensor further comprises an antenna; the at least two inertial sensors are fixed on the participant, for wirelessly transmitting body posture data of the participant to the signal collecting system.” Using wireless inertial sensors in this manner is well-understood, routine, and conventional to one having ordinary skill in the art as shown by Lopez-Nava (“Wearable Inertial Sensors for Human Motion Analysis: A review”). Lopez-Nava discuss the state of the art of inertial sensors using accelerometers, gyroscopes, magnetometers, or combinations thereof (“I.C. Relevant Characteristics of studies of human motion analysis”). Several of the studies deal with wireless sensor systems using Bluetooth (See Lin “Human pose recovery using wireless inertial measurement units” Reference number [49] in Nava-Lopez). 

Regarding Claim 5, the system of claim 1 is further defined limitations not directed to a judicial exception. The claim recites “the signal collecting system comprises multiple input interfaces, multiple wireless signal receiving devices, and a central data collecting and processing unit; one of the input interfaces is connected with the force measuring system; the wireless signal receiving devices communicate with the motion capture system” which described the interconnection of generic computer components used for the insignificant extra-solution activity of data-gathering. The claim also recites “the central data collecting and processing unit adopts an FPGA (field programmable gate array) chip for processing the collected original data with time synchronization.” The FPGA is being used its well-understood, routine, and conventional method of performing computations for the central data 

Regarding Claim 6, the system of claim 1 is further defined by the recitation of limitations not directed to a judicial exception. The claim recites “wherein the information processing system adopts a computer and is connected with a display device and an input device connecting the signal collecting system” which are directed to the generic components of a computer, an input device, and a generic display. The recited elements as a whole do not present an advancement in the technology and merely applying the judicial exception to a generic computer is insufficient to recite significantly more. 

 Regarding Claim 7, the system of claim 1 is further defined by specifying the structure of the force measuring device. The force measuring device is described at a high level of generality and is less defined than the force plate of claim 3, which can be interpreted as a genus of claim 7. The force plate, as addressed above in claim 3, is performing its well-understood, routine, and conventional functions by measuring the maximum applied force (See Scorza A. Static Calibration) and thus, it does not recite significantly more than the judicial exception. 

Regarding Claim 8, the system of claim 1 is further defined by defining the structure of the motion capture system. The claim recites the limitation “wherein the motion capture system adopts at least one photographing system and more than one visual identification tag; the visual identification tags are fixed on the participant; the photographing system captures motion image data about body postures related to movement of targeted body parts of the participant; and, a movement speed, a movement direction and a rotational speed of each visual identification tag are extracted, so as to obtain body posture data of the participant.” The use of a photographing device with visual 

Claim 9 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites “calculating data after time synchronization, and obtaining multiple characteristic parameters which represent muscle characteristics and/or joint characteristics… according to categories of the muscle characteristics and/or the joint characteristics, classifying the characteristic parameters into parameter sets of the corresponding categories… individually scoring the different characteristic parameters in each parameter set, obtaining an individual score of each characteristic parameter, then weighting according to a relevancy to the corresponding category of the muscle characteristic and/or the joint characteristic, and obtaining a parameter composite score of a specified muscle group and/or joint corresponding to the fitness movement… comparing the parameter composite score of each parameter set with a standard parameter score, so as to grade the parameter composite score and obtain a level of each muscle characteristic and/or joint characteristic corresponding to the fitness movement… according to the parameter composite score or a level of each specified muscle group corresponding to the fitness movement, generating a series of muscle characteristic diagrams, wherein a position of each specified muscle group is marked in the muscle characteristic diagram and the muscle characteristics are reflected through different colors; according to the parameter composite score or a level of each specified joint corresponding to the fitness movement, generating a series of joint characteristic diagrams, wherein a position of each specified joint is marked in the joint characteristic diagram and the joint characteristics 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception (“a force measuring system, a motion capture system, a signal collecting system and an information processing system,” “during a process of completing a fitness movement by a participant, measuring physical quantities related to used forces through the force measuring system, and/or measuring physical quantities related to body posture changes of-a the participant through the motion capture system,” “through the signal collecting system, collecting the measured physical quantities and processing with time synchronization,” “according to the parameter composite score or a level of each specified muscle group corresponding to the fitness movement, generating a series of muscle characteristic diagrams, wherein a position of each specified muscle group is marked in the muscle characteristic diagram and the muscle characteristics are reflected through different colors; according to the parameter composite score or a level of each specified joint corresponding to the fitness movement, generating a series of joint characteristic diagrams, wherein a position of each specified joint is marked in the joint characteristic diagram and the joint characteristics are reflected through different colors”). The claimed step of measuring forces through a generic 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed method involves the steps S1 and S2 which refer to insignificant extra-solution activity for data gathering. And S3-S7 which are all directed to the judicial exception for encompassing a mental process and merely applied to generic computer components. 
Thus, the judicial exception is not integrated into a practical application because the claims does not integrate the judicial exception with any machine that is integral to the claim and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites insignificant extra-solution activities of data gathering.

Regarding Claim 10, the method of claim 9 is further defined by a limitation directed to the judicial exception of Abstract Ideas for encompassing a mental process.  The claim recites the limitation “in the step (S5), the step of "individually scoring the different characteristic parameters in each parameter set" particularly comprises steps of: dividing a large amount of the statistical characteristic parameters into multiple regions from large to small, wherein each region corresponds to one score, so that a standard score planning table is formed; comparing each measured characteristic parameter with the standard score planning table; and obtaining a corresponding individual score,” which can reasonably be performed by the human mind with the aid of a pencil and paper. The human mind can order data values numerically to create a percentile list and then compare a value to the table and determine the values corresponding percentile. 
 


Regarding Claim 15, the method of claim 9 is further defined by specifying the structure of the force measuring system. The claim recites “wherein: in the step (Si), the force measuring system adopts a pressure mat, and the physical quantities related to the used forces of the participant are measured wherein: in the step (Si), the force measuring system adopts a pressure mat, and the physical quantities related to the used forces of the participant are measured with a pressure mat, comprising a pressure of the participant on the pressure mat and a gravity center position on the pressure mat.” A force measuring system as described above is well-understood, routine, and conventional as shown by Scorza (“A Review on Methods and Devices for Force Platforms Calibration in Medical Applications”). Scorza discusses the widespread use of force platforms for monitoring the execution of motor tasks. See “I. Introduction”. 

Regarding Claim 16, the method of claim 9 is further defined by specifying the structure of the motion capture system. The claim recite the limitation “wherein: in the step (S1), the motion capture system adopts at least two inertial sensors, and the physical quantities related to the body posture changes of the participant are measured, comprising an angular velocity and a linear acceleration” or “alternatively, the motion capture system adopts at least one photographing device and more than one visual identification tag, and the physical quantities related to the body posture changes of the participant are measured, comprising a movement speed and a rotational angular velocity.” Using inertial sensors in this manner is well-understood, routine, and conventional to one having ordinary skill “I.C. Relevant Characteristics of studies of human motion analysis”). 

Regarding Claim 17, the method of claim 9 is further defined by limitations all directed to the judicial exception regarding abstract ideas. The claim recites limitations that can all be reasonably performed by the human mind with the aid of a pencil and paper in the steps S3-S6 after the data has been obtained and processed with time synchronization. Take vertical jumping as an example, given the data over time from the force measuring system for each leg, the human mind could identify the thrust force as the maximum force on either graph, the explosiveness as the maximum slope, and the balance degree as ratio of the maximum force for each leg. 

Regarding Claim 18, the method of claim 17 is further defined with limitations directed to the judicial exception for encompassing a mental process. Similar to the rationale from claim 17, given the data over time, the human mind can identify the forward bending angle and the time of reaching the maximum angle from the data. The human mind can likewise identify the number of completed steps from the total cycles of the data, the highest frequency from analyzing the time between cycles, and the duration of the highest frequency from the time values given with the data. Finally, the human mind can generate a balance score from the center of gravity information, can calculate the average center of gravity shift, a gravity center shift variance, and a balance maintaining ration from the data over time.

Response to Arguments
Applicant’s arguments, see page 11, filed 03/17/2021, with respect to the rejection of claims 9-18 under 35 USC § 101 have been fully considered but are moot because a new grounds rejection is being applied to the claims as described above. 

Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 03/17/2021, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The applicant has amended claim 1 to include limitations not disclosed within the prior art of record. The rejections of claims 1, 4, and 6 under 35 USC § 102 have been withdrawn. 
Applicant’s arguments, see pages 11, filed 03/17/2021, with respect to the rejection of claims 9-10 and 12 have been fully considered and are persuasive.  The applicant has amended claim 9 to include limitations not disclosed within the prior art of record. The rejections of claims 9-10 and 12 under 35 USC § 102 have been withdrawn. 

Claim Rejections - 35 USC § 103 - Withdrawn
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Arguments
Applicant’s arguments, see pages 12-17, filed 03/17/2021, with respect to the rejection of claims 3, 5, 7-8, and 15-16 have been fully considered and are persuasive.  The applicant argues that neither Zets nor Winsper discloses determining the level of individual joints and/or muscle groups. The examiner agrees. The applicant further argues that claims 3, 5, and 7-8 are allowable for at least the reasons of claim 1. The examiner agrees. Thus, the rejections of claims 3, 5, and 7-8 under 35 USC § 103 has been withdrawn. 
The applicant argues, regarding amended claim 9, that the prior art of record fails to disclose determining the level of individual joints and/or muscle groups. The applicant further argues that the obtained parameter composite score is compared with a standard score to obtain the level value and this feature is not taught in the prior art of Ko. Finally the applicant argues that Aragones fails to teach 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791